— Order, Supreme Court, Bronx County (Bertram Katz, J.), entered November 28, 1990, which granted plaintiff’s motion for an order enforcing a stipulation of settlement calling for, inter alia, the *431execution of a confession of judgment by defendant-appellant, unanimously affirmed, with costs.
The stipulation of settlement plaintiff seeks to enforce was entered into between the parties at an examination before trial at defense counsel’s office, contemporaneously transcribed by a court reporter, and orally sworn to by the parties before a notary public. Under these circumstances, we find the IAS court properly enforced the stipulation, there being no dispute as to its terms, there having been significant partial performance thereunder, and plaintiff, in reliance thereon, having taken no further steps to enforce its rights in the action (see, Smith v Lefrak Org., 142 AD2d 725; Greenidge v City of New York, 179 AD2d 386). Defendant-appellant’s argument that he is not liable to plaintiff as a mere guarantor of bis codefendant’s original obligation overlooks the separate, individual obligation he assumed under the stipulation. Concur — Murphy, P. J., Rosenberger, Ellerin and Kassal, JJ.